IN THE SUPREME COURT OF PENNSYLVANIA


OFFICE OF DISCIPLINARY COUNSEL, :             No. 2875 Disciplinary Docket No. 3
                                :
                Petitioner      :             No. 50 DB 2022
           v.                   :
                                :             Attorney Registration No. 34844
EUGENE DANIEL LUCAS,            :
                                :             (Lackawanna County)
                Respondent      :




                                         ORDER

PER CURIAM
       AND NOW, this 6th day of May, 2022, Respondent’s Petition for Extension is

DENIED. Moreover, in the absence of a response to this Court’s Rule to Show Cause

why Respondent should not be placed on temporary suspension, the Rule is made

absolute. It is ordered that:

       1. Respondent is placed on temporary suspension until further definitive action by

this Court;

       2. Respondent shall comply with the provisions of Pa.R.D.E. 217;

       3. The President Judge of the Court of Common Pleas of Lackawanna County

shall enter such orders as may be necessary to protect the rights of Respondent’s clients

or fiduciary entities with which he is involved, see Pa.R.D.E. 217(g); and

       4. All financial institutions in which Respondent holds fiduciary funds shall freeze

such accounts pending further action.
       Respondent’s rights to petition for dissolution or amendment of this order and to

request accelerated disposition of charges underlying this order pursuant to Pa.R.D.E.

208(f)(6) are specifically preserved.

       This Order constitutes an imposition of public discipline pertaining to

confidentiality. See Pa.R.D.E. 402.